internal_revenue_service number release date index number -------------------- ----------------------------- ------------------------ ----------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ---------------- telephone number -------------------- refer reply to cc corp plr-109269-14 date date legend parent ---------------------------------------------------------- ------------------------ date -------------------------- company official ------------------------------------------------------------ ----------------------------------------------------------------- -------------------- tax professional --------------------------------------------------------------------------- --------------------------------------------- --------------- dear ------------- this is in response to a letter dated date submitted on behalf of parent requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulation to file an election parent is requesting an extension to file an election under sec_1_1502-21 of the income_tax regulations to relinquish the entire carryback period for the consolidated_net_operating_loss cnol of the consolidated_group of which parent is the common parent for the tax_year ended date the information submitted in that request and subsequent submissions is summarized below parent is the common parent of a consolidated_group parent group which incurred a cnol for the tax_year ended date date cnol parent intended to elect to relinquish the carryback period for the date cnol the election was required to be filed by the due_date of parent group’s consolidated_return for the tax_year ended plr-109269-14 date but for various reasons a valid election was not filed parent then submitted this request for an extension of time to file a valid election parent has represented that the consolidated_group of which parent is the common parent for the tax_year ended date has not carried back and will not carry back any portion of the cnol to a prior consolidated_return_year of the consolidated_group and that no member of the consolidated_group of which parent was the common parent for the tax_year ending date had a separate_return_year within the meaning of sec_1_1502-1 at any time during the carryback period furthermore parent has represented that parent group is not seeking to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 of the internal_revenue_code code at the time parent requested relief taking into account any qualified_amended_return filed within the meaning of sec_1 c and for which the new return position requires or permits a regulatory election for which relief is requested sec_1_1502-21 provides that a consolidated_group may make an irrevocable election to relinquish the entire carryback period with respect to a cnol for any consolidated_return_year the election is made in a separate statement entitled this is an election under sec_1_1502-21 to waive the carryback period pursuant to sec_172 for the insert consolidated_return_year cnols of the consolidated_group of which insert name and employer_identification_number of common parent is the common parent sec_1_1502-21 also provides that the statement must be filed with the group's income_tax return for the consolidated_return_year in which the loss arises under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filling the election is fixed by the regulations ie sec_1_1502-21 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 plr-109269-14 and are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official and tax professional explain the circumstances that resulted in the failure to timely file the election the information establishes that parent reasonably relied upon a qualified_tax professional who failed to make or advise parent to make the election and that the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service see sec_301_9100-3 and v based on the facts and information submitted including the representations that have been made we conclude that parent has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-3 until days from the date on this letter for parent to file the election with respect to the relinquishment of the entire carryback period for the date cnol as described above the above extension of time is conditioned on parent group’s tax_liability if any not being lower in the aggregate for all years to which the election applies than it would have been if the election had been made timely taking into account the time_value_of_money no opinion is expressed as to parent group’s tax_liability for the years involved a determination thereof will be made upon audit of the federal_income_tax returns involved parent should file the election in accordance with sec_1_1502-21 parent group’s returns must be amended to attach the election statement required by sec_1_1502-21 a copy of this letter should be attached to the election statement alternatively if parent files its returns electronically it may satisfy this latter requirement by attaching a statement to its return that provides the date and control number of this letter_ruling except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any item discussed or referenced in this letter in particular we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by parent company official and tax professional however the director should verify all essential facts moreover notwithstanding that an extension is granted under sec_301_9100-3 to file the election any penalties and interest that would otherwise be applicable continue to apply plr-109269-14 in accordance with the power_of_attorney on file with this office a copy of this letter has been sent to your authorized representative sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
